       Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 1 of 144




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                   EXHIBIT	  17	  
       Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 2 of 144

                                                                                                                USOO5842O2OA
United States Patent (19)                                                                      11 Patent Number:                               5,842,020
Faustini                                                                                       (45) Date of Patent:                        Nov. 24, 1998
54       SYSTEM, METHOD AND ARTICLE OF                                                         5,640,566 6/1997 Victor et al. ............................ 395/701
         MANUFACTURE FOR PROVIDING                                                             5,675,803 10/1997 Preisler et al. .......................... 395/704
         DYNAMIC USER EDITING OF OBJECT
         ORIENTED COMPONENTS USED IN AN                                                                      OTHER PUBLICATIONS
         OBJECT ORIENTED APPLET OR                                                     “First Look : Super Cede JAVA Edition”, Asymetrix's
         APPLICATION                                                                   Corporation, 1996 pp. 18-29.
                                                                                       Dan Joshi, Laura Lemay, and Charles Perkins, teach Your
75        Inventor: Antony Azio Faustini, Palo Alto, Calif.                            Self Java in Café in 21 Days, pp. 292-322, U.S.A.
                                                                                       George Shepherd, Visual C++ 5.0 Simplifies the Process for
73 Assignee: Sun Microsystems, Inc., Palo Alto,                                        Developing and Using COM Objects, Microsoft Systems
             Calif.                                                                    Journal, May 1997, vol. 12, No. 5, pp. 37-47, U.S.A.
                                                                                       Gess Shankar, Web application development environment;
 21Appl. No.: 792,242                                                                  Hahtsite: Enterprise-class tool, InfoWorld, Mar. 17, 1997,
 22Filed:       Jan. 31, 1997                                                          Intranet World, p. 54a, U.S.A.
                                                                                       Herb Bethoney, HAHTSite Gives Pros Everything They
(51)
   Int. Cl. ................................................ G06F 9/445                Need, PC Week, Mar. 10, 1997, p. 36, U.S.A.
 52U.S. Cl. .......................... 395/701; 395/702; 345/333;                      Maggie Biggs, BETA, Java development tool; Mojo work
                                        345/334; 345/340; 34.5/967                     ing on data Support, InfoWorld, Feb. 3, 1997, Intranet
58 Field of Search ..................................... 395/701, 702,                 World, p. 1 W/1, U.S.A.
                    395/703; 345/333,334, 335, 338,339,                                Maggie Biggs, Penumbra's got its Mojo working for Java
                                           340, 967; 707/500, 530                      based apps, InfoWorld, Nov. 18, 1996, vol. 18, No. 47, p.
                                                                                        1W4; ISSN: 0199-6649, U.S.A.
56)                         References Cited
                                                                                        Primary Examiner Emanuel Todd Voeltz
                    U.S. PATENT DOCUMENTS                                              ASSistant Examiner Kakali Chaki
       4,686,522 8/1987 Hernandez et al. .................... ozoo                     Attorney, Agent, or Firm-Beyer & Weaver, LLP
       4,813,013      3/1989                                     ... 364/900             57                          ABSTRACT
       4,901.221      2/1990 Kodosky et al. ....................... 364/200
       4.914,568 4/1990 Kodosky et al. ....................... 364/200                  Method, System and article of manufacture for dynamic
       5,291,587 3/1994 Kodosky et al. .                   ... 395/500                  editing of object oriented components used in an object
       $33,             to: E. t al                                    SS               oriented applet or application. An editor window is defined
       5,315,703 5/1994 Matheny et al...                          . . 395/164              predetermined class templates as a method corresponding
       5,367,633     11/1994    Matheny et al...                 ...   395/164         to the editor. Then, when a component is instantiated from
       5,386,568      1/1995    Wold et al. .......              ...   395/700         one of Said predetermined classes, the editor is automatically
       5,388.264      2/1995    Tobias, II et al.                ...   395/650         opened to permit the user to make changes in the compo
       5,485,617      1/1996    Stutz et al.........              ..   395/700         nent's properties. When editing is completed, the editor
       5,487,141      1/1996    Cain et al. ...                   ..   395/135         window is closed, the changes are accepted and then dis
       5,517,645      5/1996    Stutz et al. .                   ...   395/700         played for the edited component. Components are thereafter
       5,553,227      9/1996    Berry ........                   - - - - E.             monitored for a user re-editing request which, when
       5,555,370 9/1996 Li et al. .                                     f               detected, causes the editing cycle to be initiated.
       5,572,648 11/1996 Bibayan                                 ... 395/340
       5,574,918 11/1996 Hurley ..                               ... 395/561
       5,586,319 12/1996 Bell ......................................... 395/701                           20 Claims, 32 Drawing Sheets
                                                                                                120
                                                                          ADEDORCAPABILITY TO
                                                                          EACH CLASSTEMPLATE OF AN
                                                                             ETABLE COMPONENT


                                                                         DEFINEEDITING WINDOWASA
                                                                          METHOD CORRESPONDING TO
                                                                                 THEEDITOR


                                                                         DEFINE PROPERTES AND THEIR
                                                                            INTS FOREACHEDITABLE
                                                                                  COMPONENT


                                                                          ONEDITORWINOWHEN
                                                                           EDTABLE COMPONENTS
                                                                                  NSTANTATED


                                                                           CLOSEEDITING WINDOW,
                                                                           ACCEPTUSERDTING AND
                                                                          DISPLAY PROPERTY CHANGES


                                                                              MONITOREDTABLE
                                                                         COMPONENTROPERTIESUNIL
                                                                                USERRE-DT


                                                                           OPENETOR WINDOW TO
                                                                             RE-EDIT COMPONENT
                                                                                 PROERTIES
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 3 of 144


U.S. Patent                                                5,842,020




                                                             II-'91)
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 4 of 144


U.S. Patent           Nov. 24, 1998        Sheet 2 of 32       5,842,020




                     JAVA
                   APPLETS                               JAVA
                    WEB                              APPLICATIONS
                  BROWSER




                             JAVA RUN-TIME ENVIROMENT
                               JAVAVIRTUAL MACHINE
                                JAVA CLASS LIBRARIES
                                "BYTECODE VERIFER
  215                         *BYTECODE INTERPRETER




            JAVA ENABLED
              BROWSER
  212       JAVA RUN-TIME
             ENVIROMENT




              208 n                   J.I.T. COMPLER


              zo                 TARGET PLATFORM(S)


                                 FIG-2
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 5 of 144


U.S. Patent            Nov. 24, 1998      Sheet 3 of 32         5,842,020
                                                  302

                                 WJTOOL
                                 APPLET




                             JAVA ENABLED
                               BROWSER
                             JAVA RUN-TIME                    306
                             ENVIRONMENT
                             (INCLUDESJVM)




                           VJ TOOL WATS FOR             310
                            USE INTERACTION



                         WUTOOL                314
          312         PERFORMS USER
                         REQUESTI
                       RESPONDS TO
                      ACTIONS NEEDED


                316




                                  FIG-3
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 6 of 144


U.S. Patent             Nov. 24, 1998            Sheet 4 of 32      5,842,020




   Netscape Cooley Godward Home Page
  File Edit View Go Bookmarks Options Directory Window Help

  LOCATION http://www.cooley.com/




             What's Resource About Contact Search Email and
              New     Center || Cooley || Info || Cooley Comments
   What's New Resource Center About Cooley Contact InfoSearch Comments
                            Last updated 08-Jan-97
                                    Disclaimer
                Copyright 1994-1996 Cooley Godward LLP
         DOCument DOne



                               FIG-4A
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 7 of 144


U.S. Patent             Nov. 24, 1998          Sheet 5 of 32        5,842,020




   Netscape Cooley Godward HomePage)
       Edit View Go Bookmarks Options Directory Window Help
  New Web BrOWSer Ctrl+N       MA OPEN              FIND STOP
  New Mail Message Ctrl+M                      PR
  Mail Document
  open location Cro
  8EEaton       cut. E.                                             v
   aWe AS...
  Upload File
  Page Setup...              blew Godward LLP
  Print.
  Print Preview
  Close            Ctrl+W
  Exit
                               About Contact Search Email and
                               Cooley || Info Cooley Comments
    What's New Resource Center About Cooley Contact InfoSearch Comments
                            Last updated 08-Jan-97
                                  Disclaimer
                    Copyright 1994-1996 Cooley Godward LLP
           Open a local document



                               FIG-4B
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 8 of 144


U.S. Patent            Nov. 24, 1998              Sheet 6 of 32    5,842,020




   Netscape Cooley Godward Home Page




      Bitmaps          SOunds
      Connect          example1.html
                       saul.htm
                       studio.html
      DemoScript
      images




   What's New Resource Center About Cooley Contact Info Search Comments
                            Last updated 08-Jan-97
                                     Disclaimer
                     Copyright 1994-1996 Cooley Godward LLP
         Nescape--

                                FIG-4C
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 9 of 144


U.S. Patent                   Nov. 24, 1998   Sheet 7 of 32   5,842,020




   Netscape (ProjectStudio)
          Project Studio Desktop
   File Edit Environment Help



   K0.
   =
   R

    b
   :
   UR L

   w
     i

                                     FIG-4D
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 10 of 144


U.S. Patent                 Nov. 24, 1998            Sheet 8 of 32   5,842,020




    Netscape Projects
             ProjectS       Project Studio Desktop
   File Edit View G Fi            Qvironment Help

    --Zo        http:// H
   What's
   What's New
          New



  ab
  O

  H
  K0.
  K)




                                      FIG-5
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 11 of 144


U.S. Patent          Nov. 24, 1998    Sheet 9 of 32         5,842,020
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 12 of 144


U.S. Patent          Nov. 24, 1998     Sheet 10 0f 32       5,842,020




                                              620
                          REGISTERACOMPONENT WITH
                          VJ KERNAL WHEN COMPONENT
                                IS INSTANTIATED


              622          NVOKE METHOD TO INITIALIZE
                            THE NEWLY INSTANTIATED
                                  COMPONENT


                              PERSONALIZE NEWLY
              624         INSTANTATED COMPONENT BY
                            EXECUTING INITIALIZATION
                            METHOD LOSS: OPTIONAL

               626
                           COMPONENT SOCALIZATION


                                     FIG-6A
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 13 of 144


U.S. Patent                    Nov. 24, 1998        Sheet 11 of 32   5,842,020




      Netscape ProjectStudio                                              X
   File Edit View Go Bookmarks Options Directory Window Help


   LOCATION |http://ID/SUN/w/DemoReleaselstudio.html
  What's New What's Cool                       NetSearch




  C
                    Wr
                                        FIG-7
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 14 of 144


U.S. Patent         Nov. 24, 1998     Sheet 12 of 32        5,842,020




                      ZSee ODEOKOE
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 15 of 144


U.S. Patent                                                 5,842,020




                                               KOll
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 16 of 144


U.S. Patent         Nov. 24, 1998     Sheet 14 of 32        5,842,020

                                                                   I0-OIGH




                            ZY-K0IIYY                   -   O




                    Arsey           CEOKOE
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 17 of 144


U.S. Patent         Nov. 24, 1998     Sheet 15 0f 32        5,842,020




                                                                   I-'ADIH
                      YS       t
                               c
                                       EOKOEEv
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 18 of 144


U.S. Patent         Nov. 24, 1998     Sheet 16 of 32        5,842,020
                                               1120
                        ADD EDITOR CAPABILITY TO
                       EACH CLASS TEMPLATE OF AN
                          EDTABLE COMPONENT
                                                 1122
                       DEFINE"EDITING WINDOW" ASA
                        METHOD CORRESPONDING TO
                               THE EDITOR
                                                  1124

                      DEFINE PROPERTIES AND THEIR
                        LIMITS FOREACHEDITABLE
                               COMPONENT

                                                   1126
                        OPEN EDITOR WINDOW WHEN
                          EDTABLE COMPONENTS
                              INSTANTIATED

                                                1128
                          CLOSEEDITING WINDOW,
                        ACCEPT USER EDTING AND
                       DISPLAY PROPERTY CHANGES


                           MONITOREDTABLE
                      COMPONENT PROPERTIES UNTIL
                             USERRE-EDIT


                         OPENEDITOR WINDOW TO
                           RE-EDIT COMPONENT
                               PROPERTIES



                               FIG-IIA
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 19 of 144


U.S. Patent         Nov. 24, 1998                 Sheet 17 of 32        5,842,020




                         ZOZ!O9Te0q 9rI

                      YS                  LTT
                                            s
                                                DX EEO KOil        B.
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 20 of 144


U.S. Patent         Nov. 24, 1998                     Sheet 18 of 32   5,842,020




                          XI                              O OOC
                                                          O D




                          IVGLÌNEHC5IO) wZz0z8?-)N

                     Arse                            XEEIOKO
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 21 of 144


U.S. Patent           Nov. 24, 1998           Sheet 19 of 32          5,842,020



                    START BICOPY          1320
                     COMPONENT

                                                               1334
          1332                                    RESTORE
                                                 SAVE STATE



                   INITIALIZE BICOPY
                     COMPONENT



                     POLLPORTS

                                                     INPUT
                                                   REMOVED?
                     CONNECTIO
                        MADEP



              DENTIFYTYPE AND VALUE
                  OF THE INITIAL
                   CONNECTION

                                       1344
                 SET ALL OTHER PORTS
                     ACCORDINGLY



                             FIG-13A
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 22 of 144


U.S. Patent         Nov. 24, 1998      Sheet 20 0f 32           5,842,020




                                                        -
                                                        1.
                                                        d    BIES,


                                                                       #I-'ADIH
                          THCIV5OLNE
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 23 of 144


U.S. Patent            Nov. 24, 1998       Sheet 21 of 32        5,842,020




         ?ijaITEGDO]
                       K0IIMy                       XKDHRIS,
    si
    ??




                             ITHLCNVE5O)                              ?I-'9AI
                                                     KOl    Hl
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 24 of 144


U.S. Patent         Nov. 24, 1998                   Sheet 22 of 32   5,842,020




                          IŒCLNVEYH5O)
                                         909                               91-'IA
                                               cs
                                                    XEE OKOE
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 25 of 144


U.S. Patent         Nov. 24, 1998     Sheet 23 of 32          5,842,020

                                                   1620
                            POLLPORTS



                                        CONNEC
                  SE,                   ENDED?


                  WHAT TYPE OF PORTAND
                        VARIABLE
                STORE PORTAND WARIABLE AND
                         CHANGES



                         CONNECTION
                           MADE2




                         CONNECTION               ERRORMSG.
                           VALIDP



                     SET ALL OTHER PORTS               1632
                        ACCORDINGLY




                       FIG-16A
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 26 of 144


U.S. Patent                                                 5,842,020




                                                                       ZI-'ADIH
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 27 of 144


U.S. Patent               Nov. 24, 1998     Sheet 25 of 32          5,842,020
                  1802

         1 804A           1806A

         1 804B           1806B

         1 804C           1806C



                                                      1810
                  1812A

          1812B

      1812C                               FIG.- 18

                          CREATEAFOLDER CLASS WITH           2370
                           OPTIONS FOR PORTS AND AN
                               INCLUDED EDITOR


                          USER INSTANTATES FOLDER BY         2372
                          DRAGAND DROP OF ANCONIC
                          REPRESENTATION OF A FOLDER


                          FOLDEREDITOR POPS OPEN ON          2374
                          INSTANTIATION OF THE FOLDER
                            TO PERMITEDITING OF THE
                              FOLDER PROPERTIES


                                                             2375
                          ADD COMPONENTS IN RESPONSE
                             TO USER INTERACTION



                                  FIG-23A
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 28 of 144


U.S. Patent              Nov. 24, 1998     Sheet 26 of 32   5,842,020


                 1902             INSTANTIATE
                                  COMPONENT

       1906                1904
                           NO        MAKE
         NEXTSTEP                 COLLABOR
                                    ATIVE


       1910
          ERROR           NO      COLLABOR
         MESSAGE                    ATIVE2
                                   YES
          1912           REGISTER NEW COMPONENT
                         WITH JAVASERVER ON HTTP
                            SERVER WITH APPLET

          1914        INSTANTIATE REGISTERING
                    COMPONENTS ONJAVASERVER

          1916            INSTANTIATE REGISTERING
                        COMPONENTS ON JAVASERVER

          1918            RECEIVE COLLABORATED
                            INFORMATION FROM
                         REGISTERED COMPONENTS


          1920 NSEND CHANGESTOREGISTERED
                       COMPONENTS



                                  FIG-19
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 29 of 144


U.S. Patent         Nov. 24, 1998     Sheet 27 Of 32         5,842,020




                             O
                              s   t          0. K0IIHE   O
                                                                   0Z-’ADIH
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 30 of 144
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 31 of 144


U.S. Patent         Nov. 24, 1998     Sheet 29 of 32        5,842,020




     1
         Z      KOIN44                E. KKg'BE
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 32 of 144


U.S. Patent         Nov. 24, 1998     Sheet 30 of 32        5,842,020




 |XL?×

     L   A.     K0II 44             -EKKg'BH,
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 33 of 144


U.S. Patent         Nov. 24, 1998     Sheet 31 of 32        5,842,020




       -
           A1 +KOMy EL -                EE
                                        EE      kDa,
 Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 34 of 144


U.S. Patent             Nov. 24, 1998          Sheet 32 of 32   5,842,020




                  WT?ENGS?IT       ÁpuenlOdS




      -
          A1 +KOMY E|-                              -3-3g'Di,
   Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 35 of 144


                                                         5,842,020
                              1                                                                      2
       SYSTEM, METHOD AND ARTICLE OF                                  a program that is much easier to use. Nevertheless, indi
         MANUFACTURE FOR PROVIDING                                    vidual pieces of the program written by the developer Still
       DYNAMIC USER EDITING OF OBJECT                                 call libraries provided by the operating System to accomplish
      ORIENTED COMPONENTS USED IN AN                                  certain tasks, and the programmer must still determine the
          OBJECT ORIENTED APPLET OR                                   flow of control within each piece after it’s called by the
                     APPLICATION                                      event loop. Application code Still “sits on top of the System.
                                                                         Even event loop programs require programmers to write
              COPYRIGHT NOTIFICATION                                  a lot of code that should not need to be written separately for
   Portions of this patent application include materials that         every application. The concept of an application framework
are Subject to copyright protection. The copyright owner has          carries the event loop concept further. Instead of dealing
no objection to the facsimile reproduction by anyone of the           with all the nuts and bolts of constructing basic menus,
patent document itself, or of the patent application, as it           windows, and dialog boxes and then making these things all
appears in the files of the United States Patent and Trade            work together, programmerS using application frameworks
mark Office, but otherwise reserves all copyright rights              Start with working application code and basic user interface
whatsoever in Such included copyrighted materials.
                                                                 15   elements in place. Subsequently, they build from there by
                                                                      replacing Some of the generic capabilities of the framework
               FIELD OF THE INVENTION                                 with the Specific capabilities of the intended application.
                                                                         Into to this breach, entered Object-Oriented Programming
   This invention generally relates to improvements in com            (OOP) techniques which involve the definition, creation, use
puter Systems and, more particularly, to an improved System           and destruction of “objects.” Objects are self-sufficient soft
for dynamically editing predetermined components of object            ware entities comprising data elements and routines, or
oriented based applications and applets.                              functions, Sometimes called methods, which are used to
         BACKGROUND OF THE INVENTION                                  manipulate the data elements. The object's data and related
                                                                 25
                                                                      functions are treated by the Software as an entity and they
  Object oriented based programming (OOP) is probably                 can be created, used and deleted as if they were a unitary
the most arresting, Stimulating and intriguing aspect of              item. Together, the data and functions enable objects to
programming in today's Software World. Although it has                model virtually any real-world entity in terms of its
been available for Some time in languages Such as Simula              characteristics, which can be represented by the data
and SmallTalk and recently in C++ and Java, OOP has only              elements, and its behavior, which can be represented by its
recently taken hold as the hoped for Solution to closing the          data manipulation functions. In this way, objects can model
gap between the theoretical capability of hardware and the            concrete things like people and computers, and they can also
general performance of Software while Simultaneously Solv             model abstract concepts like numbers or geometrical
ing problems left over from prior software development                designs.
approaches.                                                      35      Objects are defined by creating “classes” which are not
   In the past, programming development which began with              per Se objects themselves, but which act as templates that
a single procedure approach, evolved to modular                       instruct a compiler how to construct an actual object. A class
programming, went from there to Structured programming                may, for example, Specify the number and type of data
and then branched off into computer aided Software engi               variables and the steps involved in the functions which
neering (CASE) and program generators. All of these              40   manipulate the data. An object is actually created in the
methodologies, while Solving Some or many of the difficul             program by means of a Special function called a constructor
ties inherent in prior approaches, introduced their own               which uses the corresponding class definition and additional
limitations and inefficiencies. Program bloat, data corruption        information, Such as arguments provided during object
and "spaghetti' code were but a few of the problems that              creation, to construct and initialize the object and its data
were caused or left unsolved by the aforementioned software      45   members. Likewise objects are destroyed by a special func
development approaches.                                               tion called a destructor. Objects are employed by using their
   In the early days of procedural programming, the pro               data and invoking their functions to accomplish a task.
grammer called libraries provided by the operating System to             The concept of an object is predicated on and the benefits
perform certain tasks, but basically the program executed             of object-oriented programming techniques arise from the
down the page from Start to finish, and the programmer was       50   use of three basic principles, those of encapsulation, poly
solely responsible for the flow of control. This was appro            morphism and inheritance. These principles work in con
priate for printing out paychecks, calculating a mathematical         junction with objects as described below. It is noteworthy to
table, or Solving other problems with a program that                  distinguish between an object and a class of objects. A class
executed in just one way.                                             is a type definition or template used to create objects in
   The development of graphical user interfaces began to         55   programs. The objects So created are then merely each a
turn this procedural programming arrangement inside out.              Single instance of the class of objects, which is often just
These interfaces allow the user, rather than program logic, to        called a class. A class has no memory or behavior of its own
drive the program and decide when certain actions should be           except to Serve as the blueprint from which objects can be
performed. Today, most personal computer Software accom               created.
plishes this by means of an event loop which monitors the        60      An object is a Self-sufficient component that includes both
mouse, keyboard, and other Sources of external events and             data and function. An object is of the same type as the class
calls the appropriate parts of the programmer's code accord           from which it has been derived. Objects are said to be
ing to actions that the user performs. The programmer no              instantations of their class and use memory for their data and
longer determines the order in which events occur. Instead,           functions, unlike the class template itself which does not.
a program is divided into Separate pieces that are called at     65      Objects can be designed to hide, or encapsulate, all, or a
unpredictable times and in an unpredictable order. By relin           portion of, their internal data Structure and internal func
quishing control in this way to users, the developer creates          tions. OOP also allows a programmer to create an object that
   Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 36 of 144


                                                              5,842,020
                                3                                                                          4
is a part of another object and thereby define assemblies and              tions of Such representation is the only restraint on the kinds
Sub-assemblies, as may be required by a program or the                     of things that can become objects in object-oriented Soft
Situation or item it is modeling.                                          ware. Some typical categories are as follows:
   More particularly, during program design, a program                        Objects can represent physical objects, Such as airplanes
developer can define objects in which all or Some of the data                   in an air traffic control System, components in a Stereo
variables and all or Some of the related functions are                          or television System, balance sheet and income State
considered “private” or made available for use only by the                      ment elements in a fundamental analysis company
object itself. Other data or functions can be declared “pub                     busineSS model, or Stars in the Simulated night Sky on
lic' or available for use by other objects or programs.                         display at a planetarium;
                                                                              Objects can represent elements of the computer-user
   Further, access to private variables by other objects or                     environment Such as windows, Scrollbars, sliders,
programs can be controlled by defining public functions for                    menus or other graphical items,
an object which access the object's private data. The public                 An object can represent a collection of data, Such as a
functions form a controlled and consistent interface between                   perSonnel file or a table of the latitudes and longitudes
the private data and the “outside” world. Any attempt to              15        of cities; or
write program code which directly accesses the private                        An object can represent user-defined data types Such as
variables causes the compiler to generate an error during                        time, angles, and complex numbers, functions or points
program compilation which error Stops the compilation                            on the plane.
proceSS and prevents the program from being run.                              While object-oriented programming offerS Significant
   Polymorphism is capability to conceal the different imple               improvements over other programming concepts in the
mentations behind a common interface. This means that                      design and development of programs, program development
Separate objects of the same class can have different internal             and program development tools, even within an OOP
functions and data and implement received messages                         environment, Still require Significant outlays of time and
differently, but Still produce uniform or consistent results.              effort. This is particularly true where the developer has to
For example, an addition function may be defined as Vari                   write a significant amount of code from Scratch and is unable
able A plus variable B (A+B) and this same format can be
                                                                      25   to take full advantage of the benefits of object oriented
used whether variables A and B represent numbers, charac                   programming. The ability of development tools to negate or
                                                                           reduce the need to write code in the traditional Sense and
ters or monetary units Such as dollars and cents. However,                 permit a developer to concentrate on development and
the actual program code which performs the addition may                    Visually interact with an enriched development tool is the
differ widely depending on the type of variables that com                  focus and goal of the present invention.
prise A and B. Polymorphism allows three separate objects                     It is usually the case that proponents of a particular type
that employ different function definitions to be written, one              of programming language or of a Specific language of that
for each type of variable (numbers, characters and dollars).               type are best able to advance their cause and the popularity
After the functions have been defined, a program can later                 and Vitality of the language type or Specific implementation
refer to the addition function by its common format (A+B)             35   or dialect of the language they Support.
and, during compilation, the OOP based compiler will                          This is usually done by directly or indirectly providing
determine which of the three functions needs to be used by                 appropriate tools that make use of the language type or a
examining the variable types. The compiler will then Sub                   Specific implementation of the language easy, practical and
Stitute the proper function code in the object it compiles.                efficient. Visual Basic and Visual C++ are examples of two
Polymorphism allows Similar functions that produce analo              40
                                                                           current programming environments with an object oriented
gous results to be "grouped in the program Source code to                  foundation that have been developed and made available for
produce a more logical and clearer program flow.                           programmers to use in creating applications for the Win
   The third principle which underlies object-oriented pro                 dows 3.x, Windows 95 and Windows NT platforms. While
gramming is that of inheritance. Inheritance allows program                Visual Basic and Visual C++ undoubtedly make program
developers to easily reuse pre-existing programs or portions               development easier by including tools, called Wizards, that
                                                                      45   relieve the programmer of the necessity to write the under
thereof to avoid creating Software from Scratch. The prin                  lying Basic or C++ code needed to create and implement
ciple of inheritance allows a Software developer to declare                Such typical graphical user interface (GUI) elements as
classes (and the objects which are later created from them)                Scrollbars, sliders, buttons or dialog boxes and to define their
as related. Specifically, classes may be designated as Sub                 properties, these tools do not go far enough in easing the
classes of base classes. A Subclass “inherits' and has acceSS         50   programmer's development burden. For example, it is still
to all of the public functions of its base classes just as if these        necessary in either Visual Basic and Visual C++ for the
functions appeared in the Subclass. Alternatively, a Subclass              programmer to write code that defines and controls the
can override some or all of its inherited functions merely by              interrelationship of the elements Selected for use in the
defining a new function with the same form (overriding or                  program under development or to otherwise manually inter
modification does not alter the function in the base class, but       55   cede in the object based “point and click” or “drag and drop'
merely modifies the use of the function in the subclass). The              aspects of this program development process.
creation of a new Subclass which has Some of the function                     This is true in the development of general OOP based
ality (with selective modification) of another class allows                applications and also in development environments for
Software developerS to easily customize existing code to                   creating Applets in a JAVA System. AS the Java System and
meet their particular needs while Still taking advantage of           60   applet creation becomes more widely used, the need to
reusing prior, usually debugged and well behaved code,                     Simplify the development of these applications becomes
rather than having to write and qualify new code of their                  desirable. In addition, while the developer in these prior art
OW.                                                                        Visual programming environments is given a Wizard that
   By utilizing the concepts of encapsulation, inheritance                 writes the underlying code to make an event involving one
and polymorphism, an object can be made to accurately and             65   or more of the Selected elements occur, the ability to
independently represent just about anything in Our World,                  Simultaneously view and experience that interrelationship is
real or Simulated. In fact, the limits of our logical percep               not provided.
   Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 37 of 144


                                                         5,842,020
                               S                                                                    6
   It would be desirable to have the applets designed with            how the present invention can be utilized in accordance with
Such a tool, or the tool’s objects, components or assemblies          a preferred embodiment;
of objects and components or portions thereof, So that when              FIG. 6A depicts a flow chart describing the socialization
a component is initially instantiated, a customization/               of new components in accordance with a preferred embodi
editwindow would dynamically appear to allow a user to                ment.
tailor the particular component.                                         FIG. 7 visually describes an example of marqueing or
             SUMMARY OF THE INVENTION                                 sizing of a vertical Scrollbar in accordance with a preferred
                                                                      embodiment;
   The present invention to provides a programming envi                  FIG. 8 depicts another example of marqueing or adjusting
ronment and appropriate tools therefor that are richer in             the Size of a vertical Scrollbar to a shorter, slightly wider,
Visual function and ease of use than presently available              outline in accordance with a preferred embodiment;
Visual programming environments, including capability for                FIG. 9 illustrates an example of a scrollbar object match
dynamic editing of component objects.                                 ing the same object in FIG. 8, but created in the logical view
   The present invention additionally provides Such dynamic      15   in accordance with a preferred embodiment;
editing capability as Soon as the component is instantiated or           FIG. 10 shows the two pin value setting and getting
a component editing request is made.                                  capability of the scrollbar of FIG. 8 in accordance with a
   The present invention is also able to edit each compo              preferred embodiment;
nent's properties and their limits as desired and then observe          FIG. 11 illustrates the addition of a second vertical
the edited changes as Soon as the window editor is closed,            scrollbar that will be set to track the range of the Fahrenheit
and finally the invention achieves Such dynamic editing               temperature Scale in accordance with a preferred embodi
capability in an effective, non-intrusive manner.                     ment,
   The above objectives are achieved by defining an editor              FIG. 11A is a flowchart of the detailed logic of the editor
window in predetermined class templates as a method                   component in accordance with a preferred embodiment
corresponding to the editor. Then, when a component is           25
instantiated from one of Said predetermined classes, the                FIG. 12 depicts how label text is added to the scrollbars
                                                                      of FIG. 11 to label the Scrollbar in accordance with a
editor is automatically opened to permit the user to make             preferred embodiment;
changes in the component's properties. When editing is
completed, the editor window is closed, the changes are                 FIG. 13 shows how text from a label editor has been
accepted and then displayed for the edited component.                 placed as a label above the first scrollbar of FIG. 11 in
Components are thereafter monitored for a user re-editing             accordance with a preferred embodiment;
request which, when detected, causes the editing cycle to be             FIG. 13A illustrates a flowchart for the process by which
initiated.                                                            the bicopy component shown in FIG. 13 functions in accor
                                                                      dance with a preferred embodiment;
        BRIEF DESCRIPTION OF THE DRAWINGS                        35
                                                                         FIG. 14 illustrates the addition and use of splitters in the
   The above and further advantages of the invention may be           logical view in accordance with in accordance with a
better understood by referring to the following description in        preferred embodiment;
conjunction with the accompanying drawings, in which:                    FIG. 15 shows the addition of a calculator object to the
   FIG. 1 is a block Schematic diagram of a typical computer     40
                                                                      logical view in accordance with a preferred embodiment;
System, for example, a personal computer System on which                 FIG. 16 depicts an additional calculator and the intercon
inventive object oriented based programming tools or devel            nections of Several objects to achieve the appropriate
opment environment functions can operate in accordance                Centigrade/Fahrenheit relationship between scrollbars of
with the present invention;                                           FIG. 11 in accordance with a preferred embodiment;
   FIG. 2 depicts a block diagram of a Java platform             45      FIG. 16A is a flowchart of the detailed logic for port
development tool in accordance with a preferred embodi                connection in accordance with a preferred embodiment;
ment,                                                                   FIG. 17 shows the final result of the connected Scrollbars
   FIG. 3 illustrates a block diagram showing the initializa          with correct Fahrenheit and Centigrade temperatures shown
tion proceSS for the Visual Java Tool applet in accordance            in the text fields in accordance with a preferred embodiment;
with a preferred embodiment;                                     50      FIG. 18 is a diagram in block format of an arrangement
   FIG. 4A shows an example of an illustrative World Wide             adapted to provide collaboration between components or
Web home page as loaded by a Java enabled browser in                  portions of components of an applet as designated by the
accordance with a preferred embodiment;                               user in accordance with a preferred embodiment;
   FIG. 4B illustrates the same web page with its main           55
                                                                         FIG. 19 presents a flowchart of the collaboration process
pull-down menu activated in accordance with a preferred               in accordance with a preferred embodiment;
embodiment;                                                              FIG. 20 illustrates a screen with the logical view in
  FIG. 4C depicts the “Open File” pull-down menu of the               accordance with a preferred embodiment;
home page shown in FIG. 4B in accordance with a preferred                FIG. 21 illustrates a screen with the logical and physical
embodiment;                                                      60   View preparing a hierarchical component in accordance with
   FIG. 4D shows the VJ Tool applet after it has been                 a preferred embodiment;
initialized and is ready to run in accordance with a preferred          FIG. 22 illustrates a screen with a connection made for
embodiment;                                                           playing a Sound in accordance with a preferred embodiment;
   FIG. 5 illustrates the physical or end user view screen              FIGS. 23 and 23A illustrate an edit Screen for a folder
portion in accordance with a preferred embodiment;               65   component utilized to prepare a hierarchical component and
  FIG. 6 shows the creation of a Scrollbar which will be              a corresponding flow chart in accordance with a preferred
used to indicate Centigrade temperatures in an example of             embodiment;
   Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 38 of 144


                                                         5,842,020
                            7                                                                       8
  FIG. 24 illustrates a hierarchical component creation               on any hardware or Software platform that has a Java
customization in accordance with a preferred embodiment;              Run-Time Environment. In other words, a Java program's
and                                                                   native architecture is the Java VM which is or will soon be
   FIG. 25 illustrates the completed physical view of a               available in both Software and hardware implementations,
hierarchical component in accordance with a preferred                 making Java applications and applets multi-platform
embodiment.                                                           capable as long as the target System is Java enabled. AS
                                                                      described below, the Java language has certain characteris
               DETAILED DESCRIPTION                                   tics which allow a Software developer to easily use and reuse
                                                                      programs written by himself or others while Still providing
   The invention is preferably practiced in the context of a          a reason for reuse of programs or portions of programs to
Suitable operating System resident on a WorkStation or                prevent their destruction or improper use.
desktop computer, such as a SUN, IBM, PS/2, or Apple,                    Sun's Java language has emerged as an industry
Macintosh, computer. A representative hardware environ                recognized language, not only for “programming the
ment is depicted in FIG. 1, which illustrates a typical               Internet, but also as . . . a Serious programming language
configuration for a computer system 100 that can be utilized     15   capable of tackling the most Sophisticated busineSS applica
to practice the subject invention. The computer 100 is                tions.' Sun defines Java as: “a simple, object-oriented,
controlled by a central processing unit 102 (which may be a           distributed, interpreted, robust, Secure, architecture-neutral,
conventional microprocessor). A number of other units, all            portable, high-performance, multithreaded, dynamic,
interconnected via a System buS 108, are provided to accom            buZZWord-compliant, general-purpose programming lan
plish Specific tasks. Although a particular computer may              guage. Java Supports programming for the Internet in the
only have some of the units illustrated in FIG. 1, or may have        form of platform-independent Java applets.” Java applets are
additional components not shown, most computers will                  Small, Specialized applications that comply with Sun's Java
include at least the units shown.                                     Application Programming Interface (API) allowing devel
  Specifically, computer system 100 shown in FIG. 1                   opers to add "interactive content” to Web documents (e.g.
includes a random access memory (RAM) 106 for tempo              25   simple animation, page adornments, basic games, etc.).
rary storage of information, a read only memory (ROM) 104             Applets execute within a Java-compatible browser (e.g.
for permanent Storage of the computer's configuration and             Netscape Navigator) by copying code from the server to
basic operating commands and an input/output (I/O) adapter            client. From a language Standpoint, Java's core feature Set is
110 for connecting peripheral devices Such as a disk drive            based on C++. Sun's Java literature states that Java is
unit 113 and printer 114 to the bus 108, via cables 112 and           basically “C++, with extensions from Objective C for more
115, respectively. A user interface adapter 116 is also pro           dynamic method resolution'.
Vided for connecting input devices, Such as a keyboard 120,              Another technology that has function and capability simi
and other known interface devices including a microphone              lar to JAVA is provided by Microsoft and its ActiveX
124, a mouse 126 and a speaker 128, to the bus 108. Visual            technology, to give developerS and Web designers the
output is provided by a display device 122, Such as a video      35   wherewithal to build dynamic content for the Internet and
monitor, which is connected via display adapter 118 to bus            personal computers. ActiveX runs only the so-called Wintel
108. Lastly, a communications adapter 134, connected to bus           platform (a combination of a version of Windows and an
108, provides access to a network 136.                                Intel microprocessor), as contrasted with Java which is a
   The computer 100 has resident thereon and its basic                compile once, run anywhere language.
operations are controlled and coordinated by operating Sys       40      ActiveX includes tools for developing animation, 3-D
tem software such as the SUN Solaris, Windows/95, Win                 virtual reality, video and other multimedia content. The tools
dows NT or the Java OS operating system. For purposes of              use Internet Standards, work on multiple platforms, and are
the preferred embodiment as described herein, regardless of           being Supported by over one hundred companies. The
the operating System being used, computer 100 is provided,            group's building blocks are called ActiveX Controls, Small,
at the very least, with the Java run time environment and an     45   fast components that enable developerS to embed parts of
optional Just-In-Time (JIT) Java compiler.                            Software in hypertext markup language (HTML) pages.
   In a preferred embodiment, the invention is implemented            ActiveX Controls work with a variety of programming
in the Java programming language, relying Substantially on            languages including MicroSoft's Visual C++, Borland's
its object-oriented programming techniques. Java is a com             Delphi, MicroSoft's Visual Basic programming System and,
piled language, that is, Java based programs are typically       50   in the future, Microsoft's development tool for Java, code
written in a human-readable Script which Script is eventually         named "Jakarta.” ActiveX Technologies also includes
provided as input to another program called a compiler. The           ActiveX Server Framework, allowing developers to create
compiler generates a byte code version of the Script that can         server applications. One of ordinary skill in the art will
be loaded into, and directly executed by, any computer                readily recognize that ActiveX and ActiveX components
which contains a Java Virtual machine. Java objects are          55   could be substituted for JAVA and its components as their
compiled to class files that include bytecodes representative         use is described herein without undue experimentation to
of the original Source code program with references to                practice the invention.
methods and instance variables of the Java objects. The                  Further explanation of the Java programming language,
bytecodes are not Specific to particular machines or operat           its characteristics and advantages is not deemed necessary.
ing Systems and don’t have to be recompiled or rearranged        60   Java is now well-known and many articles and texts are
to run on different hardware/software platforms. Rather, the          available which describe the language in great detail. In
bytecodes can be run in the Java Virtual Machine or passed            addition, compilers and development kits are commercially
to a (JIT) compiler that converts them into native code for           available from several vendors including SunSoft Inc., Bor
a target platform on the fly.                                         land International, Inc. and Microsoft Corporation.
   This means that the original Java application or applet       65   Accordingly, for reasons of brevity and clarity, additional
bytecode, which isn't Specific or native to any one hardware          details of the Java language and the operation of the Run
platform or architecture, can be run without recompilation            Time Environment or the JIT compilers will not be dis
   Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 39 of 144


                                                          5,842,020
                              9                                                                      10
cussed further in herein Since this information can be readily         212 to the Java Environment, also logically part of block
obtained elsewhere. One appropriate Source can be found in             212, where Such applets are handled as described above in
Gosling, Joy & Steele, The Java Language Specification                 connection with function block 206. Lastly, stand-alone Java
(1996), the disclosure of which is hereby incorporated by              applications are passed directly to the Java Environment
reference. Another Source for Java VM information is Sun               block 206 where they are handled and processed in a similar
Microsystems Java Virtual Machine Specification, Release               manner to the Java applets. The Java applications do not
1.0 Beta DRAFT (Aug. 21, 1995), the disclosure of which                need to be obtained nor do they work in conjunction with a
is also hereby incorporated by reference.                              browser. However, if a Java enabled browser is loaded on the
   The arrangement described above concerning the running              developer's hardware, as is probable, a Java application can
of Java applets and applications is illustrated in FIG. 2. This        be passed directly to the browser of function block 212 via
block diagram shows how a Java application or applet can               connector 215 and handled in the same manner as an applet
be run on one or more hardware/Software platform combi                 would have been.
nations. The applets can be obtained, along with the Static              A preferred embodiment of an applet that will be known
information (text and/or graphics) of the web page they are            as the Visual Java Tool (or VJ Tool hereafter) takes the
resident on, by either an ordinary web browser or one that        15   concept of objects and applies it through the entire devel
is Java enabled. If the applet is obtained by a non-Java               opment System to provide a development or authoring tool
enabled browser, as depicted in block 202, it is passed via            that is robust, easy to use and one that minimizes the amount
connection 203 to the Java Run-Time Environment 206                    of code a developer needs to write. VJ Tool is described
where the applet code is compiled into Java bytecode class             herein in the context of an applet, but as it has been noted,
files. The bytecode is then checked for Security purposes by           VJ Tool could also be provided as a full application and
the bytecode verifier and then run on the Java VM by the               handled in the manner described above. The user of VJ Tool
bytecode interpreter to yield Java derived code that can be            would not have to be knowledgeable about Java or OOP and
input to the optional JIT compiler 208 via connection 207 for          could build or create a Java applet or application from
conversion to platform native code.                                    scratch just by using VJ Tool in the manner described herein.
                                                                  25
   Java Source is compiled into bytecodes in an intermediate              FIG. 3 is a block diagram that shows the initialization
form instead of machine code (like C, C++, Fortran, etc.) to           process for the Visual Java Tool applet in accordance with a
enable and facilitate portability. The bytecodes execute on            preferred embodiment of the invention. The applet 302 is
any machine with a bytecode interpreter. Thus, Java applets            seen by a Java enabled browser 304, such as Sun's HotJava
and applications can and do run on a variety of client                 or Netscape's Navigator, via link 305 and then downloaded
machines. Further, Since the bytecodes are compact and                 via connection 303 to the client computer on which the
designed to transmit efficiently over a network, Java                  browser resides. Alternatively, the VJ Tool can be obtained
enhances a preferred embodiment with universal clients and             from local storage as an application. When browser 304 is
Server-centric policies.                                               activated, it also initializes and makes the Java Run-Time
   The output of the JIT compiler 208 is passed therefrom         35
                                                                       Environment 306 active thereby initiating and readying the
via connection 209 to a target platform 210. Target platform           Java Virtual Machine for the eventual arrival of an applet.
210 could be, for example, a Windows combination, a                       Once obtained from its web page or local Storage, the VJ
Macintosh System 7/PowerPC combination or a Unix/RISC                  Tool is itself initialized as shown in block 308 and made
combination. If the Operating System (OS) of the target                ready for interaction with a user, see block 310. Initialization
platform is Java enabled, that is, if it includes its own Java    40   of the applet includes initialization of the desktop
Run-Time environment, then the Environment 206 output                  (VJContainer) and the web page view (VJDocument).
could be passed directly via connector 211 to the target               VJContainer and VJDesktop are tightly coupled. VJCon
platform 210 avoiding the Java JIT compiler 208 whose                  tainer is a container API. The details of applet initialization
Services would not be needed.                                          for VJ Tool are included in VJContainer and VJDesktop.
  Alternatively, if an applet is obtained by a Java enabled       45      For each component, a template is initially used to define
browser (such as Sun's HotJava, Netscape's Navigator 3.0               the particular characteristics of the component. The template
or Microsoft's Internet Explorer 3.0) which includes and has           includes a Start, Stop, initialize, destroy, connect, disconnect,
already installed the Java Run-Time Environment on the                 customize (edit), Save, load and one or more component
computer where it resides, there is no need to utilize the             Specific task methods. These methods are customizable for
Separate Environment 206. Applets So captured are passed               each of the components So that the Sliderbar component has
via connector 213 through by the Java enabled browser at               a different disconnect method then a button component.
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 40 of 144


                                            5,842,020
                   11                                                   12



                                                      -20




           The C++ source code enabling VJContainer is presented below.
           import java...awt.*;
           import.java. util.";
           public class VJContainer extends VJNode {
      25   // Attributes of this component
           VJDesktop the Desktop = null; // if NOT null the window (frame)
           associated with this container node
                                  // if null this is a primitive node
           final static int cut = 1;
      30   final static int copy = 2;
           final static int paste = 3;
           int lastCommand = 0;
           final static String out        = "out nd.gif";
           final static String in        = "in nd.gif";
      35   Vector port info;
           Vector port name;
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 41 of 144


                                           5,842,020
                  13                                                     14


                                                  -2-



           //final static String port info = "output from container";
           //final static String port1 name = "Pin 1";
           final static String url name = "container.html";
           final static String info name = "A VJ Folder or container";
           boolean open;
           int nodeCount;               // the number of nodes
           static int instanceCount = O;
           // containerNode container;
           // the panel in which contains a hierarchcal node's nodes
      10   //
           // 1) instantiate a new component on either physical or logical display
           // and an optional customizer (edit) window appears.
           // 2) each Customizer (edit) window is defined in the template as a
           // method corresponding to the customizer (edit) method.
      15   // 3) Properties of the component are dynamically updated based on
           // user interaction with the customizer (edit) window.
           //
           //
           containerEditor edit;
      20   protected Vector nodes;       // if null this is a primitive node
                                 // otherwise the nodes contained in this
           hierarchical node
           int thisinstance;
           Static Image normallmage;
      25   static Image selectedImage;
           VJ vj;
           boolean outConnect,
           boolean request;
      30   boolean outRequest;
           int outRequestTime;
           int requestTime);
           VJNetPin thePin;
           int nextPort = 0;
      35   VJContainer theParent;
           // Constructor
           public VJContainer(VJ v){
             super(v);
             vj = v;
      40   }
           public static void getImages(GIFFactory f{
              normallmage = f.GetGIF("out nd.gif");
             selectedImage = f.GetGIF("in nod.gif");
           }
      45   WJNode dup() {
             return null;
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 42 of 144


                                           5,842,020
                     15                                                  16




           // Component Initialization
           public void VJContainerInit(int x pt, inty pt) {
               thisinstance = instanceCount----,
               setName(new String("Container "+String valueOf(thisInstance)));
               nodes = new Vector();
               outConnect = new boolean2O);
               request = new boolean2O);
               outRequest = new boolean2O);
      10       outRequestTime = new int2O);
               requestTime = new int2O);
               thePin = new VJNetPin2O);
               for(int k=0; k< 20; k++) {
                 outConnectk=false;
      15         request(k=false;
                 outRequestTimek) = 0;
                 requestTimek) = 0;
                 thePink)=null;
      20       setNormalicon ("out nd.gif");
               setSelected Icon ("in nd.gif");
               setComponentURL("container.html");
               setComponentInfo("A simple VJ container");
               VJNodeInit(true,x_pt,y_pt, false);
      25       setImages(normal Image, selectedImage); // Pass references to the
           static images down to the node
             thedesktop = new VJDesktop(vi,this);
             thedesktop.pack();
      30       if(instanceCount== 1){
                 the Desktop.setTitle("VJ Desktop");
                 theDesktop.reshape(10,30,400,640);
                 theDesktop. show();
                 open = true;
      35       } else {
                  theDesktop.setTitle(getName());
           theDesktop.reshape(instanceCount'20,instanceCount"20,400,460);
      40      port info = new Vector();
              port name = new Vector();
              nodeRect = new Rectangle(x pt-3,y_pt
           3, selectedImage. getWidth (vj.thecontainer.theDesktop.wp w)+3, selecte
           dImage. getHeight(v. theContainer.theLDesktop. vp_w)+3);
      45   }
           public void add NewPort(VJNetPin added Pin, inti, String info, String
           name) {
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 43 of 144


                                          5,842,020
                    17                                                    18



                                                    -23



               port info.addElement(info);
               port name.addElement(name);
               thePini) = added Pin;
               added Pin. setConnection(i);
               addPort(info, name,VJPort. InputOutput, added Pin.theLocation);
           Pin O
           }
           public void setParent(VJContainer p) {
             theParent = p;
      O

           public void request(int port,int time) {
             if(thePinport=null) thePinport).requestiN(time); else {
              System.out.println("Pin connection problem");
      15

           public void requestOUT(int port,int time) {
             if (outConnectport) v.request(port, time, this);
             else {
      20      if (outRequestport) System.out.println("Losing previous out
           request");
              outRequestport = true;
              outRequestTimeport = time;
      25   }
           public int componentID() { return 5OO; }
           public void disconnecting(int port) {
                 if(port< 20){
                   requestport) = false;
      30           outConnectport = false;
                   requestTimeport = 0;

           public void connecting(int port) {
      35      if (outRequestport) {
                  OutRequestport - false;
                 vj.request(port,outRequestTimeport), this);
           }
      40   public void load (Strings) {
           public String save() {
               return ";
      45
           public void set(Object o,int port,int time) {
               //System.out.println("set IN port "+port);
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 44 of 144


                                               5,842,020
                        19                                                20




                    if(port< 20){
                      thePinport).setIN(o, time);
                    }
           }
           public void setOUT(Object o,int port,int time) {
               //System.out.println("set OUT port "+port);
               if(port< 20){
                 v.set(o, port, time, this);
      10   }
           public void propertiesEditor() {
             if (!thedesktop.is.Showing() theDesktop.isVisible())
           the Desktop. show();
             if(edit==null 88, thisInstance > 0) {
      15       edit = new containerEditor(Frame) (vj.theFrame),this);
               edit. pack();
               edit.resize(6*32,632);
               edit.show();
      20
           public void init(){
             for(Enumeration e = nodes. elements(); e.has MoreElements();) {
               VJNode win = (VJNode) e.nextElement();
               vjn.init();
      25        }
           };
           public void start(){
             if(open) theDesktop. show();
                for(Enumeration e = nodes. elements(); e.has MoreElements();) {
      30          VJNode vjn = (VJNode) e.nextElement();
                  vjn. start();
           fy
           public void stop(){
      35     if(open) theDesktop.hide();
             for(Enumeration e = nodes.elements(); e.hasMdreElements();) {
                VJNode vjn = (VJNode) e.nextElement();
                Vijn. stop();
                }
      40   };
           public void destroy(){};
           public synchronized void addNode(Object o) {
             //System.out.println("Adding node");
             nodes.addElement(o);
      45
           public void doSelectAll(){
             for(Enumeration e = nodes.elements(); e.has MoreElements();) {
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 45 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 46 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 47 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 48 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 49 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 50 of 144
   Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 51 of 144


                                                     5,842,020
                           33                                                           34
  The Source code enabling the container editor for modi     template as a method corresponding to the customizer (edit)
fying properties of the container is presented below. When   method. The method contains the logic facilitating the
a new component is instantiated on either the physical or    dynamic definition of properties of the component and the
logical display, an optional customizer (edit) window is     update of the properties based on user interaction with the
presented if a containerEditor method is defined for the     customizer (edit) window.
component. The customizer (edit) window is defined in the
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 52 of 144


                                       5,842,020
                 35                                    36



                                                 -30




      40   class containerEditor extends Frame
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 53 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 54 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 55 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 56 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 57 of 144


                                             5,842,020
                  45                                                           46



                                                    -35



                       xporti = IOx offset directioni{-x;
                       yporti = IOy offset directioni)+y;
                    };
                    break;
                 default: System.out.println("Unknown type "+port type); break;
                if(port type==O)
                  g-drawPolygon(xport,yport,4);
                else
      10          g-draw Polygon(xport,yport,5);
            }
           //   public static Dimension getHotSpot(VJNode node,int location):
             public static Dimension getHotSpot (Rectangle nRect,int xNode,int
           yNode, int location){
      15   //          int xNode = node.X;
           //         intyNode = node-y;
           //         Rectangle nRect = node.nodeRect;
                   int left = (nRect. width-1)/4,
                   int center = (nRect. width + 1)/2;
      20           int right = center-left;
                   int top = (nRect. height+1)/4;
                   int middle = (nRect...height--1)/2;
                   int bottom = top--middle;
                   int x,y;
      25            switch (location){
                        case VJPort. NorthLeft:           x = xNode;
           y=yNode; break;
                        case WJPort. North LeftCenter:      x = xNode-left;
           y=yNode; break;
      30                case VJPort. NorthCenter:          x = xNode-center;
           y=yNode; break;
                      case VJPort. NorthRightCenter: x = xNode+right;
           y=yNode; break;
                      case VJPort. North Right:     x = xNode +nRect. width;
      35   y=yNode; break;
                        Case VJPOrt. South Left:          x = xNode;
           y=yNode +nRect...height; break;
                        case VJPort. South LeftCenter:      x = xNode--left;
           y=yNode-nRect. height; break;
      40                Case WJPort. SouthCenter:          x = xNode-center;
           y=yNode-nRect.height; break;
                      case VJPort.SouthRightCenter: x = xNode-right;
           y=yNode-nRect. height; break;
                      case VJPort. SouthRight:     x = xNode-nRect. width;
      45   y=yNode-inRect.height; break;
                      case VJPort. EastTop:               x = xNode +nRect. width;
           y=yNode; break;
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 58 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 59 of 144


                                        5,842,020
                  49                                                      SO



                                                   -37



                       case WJPort. EastEOttom:          x = xNode+nRect. width;
           y=yNode+nRect.height; break;
                      case VJPort. WestTop:       x = xNode,
           y=yNode; break;
                      case VJPort. WestTopCenter:    x = xNode;
           y=yNode+top; break;
                       case VJPort. WestCenter:          x = xNode,
           y=yNode+middle; break;
                       case VJPort. WestBottomCenter: x = xNode;
      10   y=yNode +bottom; break;
                       default:                  x = xNode;
           y=yNode +nRect. height; break;*/
                    }
                    return new Dimension(x,y);
      15
           }
           VJDesktop is coded as follows:
           import java. util.*;
           import java...awt.*;
      20   public class VJDesktop extends Frame{
              final String FILEMENU           = "File";
             final String NEWMENUITEM             = "New";
             final String OPENMENUITEM     = "Open...";
             final String SAVEMENUITEM     = "Save";
      25     final String SAVEASMENUITEM = "Save As...";
             final String CLOSEMENUITEM = "Close";
             final String EXITMENUITEM     = "Exit";
             final String SEPARATORMENUITEM = "-";
             final String INFOMENUITEM     = "View catalogue entry for
      30   current component ...";
              final String EDITMENU        = "Edit";
              final String UNDOMENUITEM    = "Undo";
              final String EDITMENUITEM    = "Edit Component";
              final String CUTMENUITEM            = "Cut";
      35      final String COPYMENUITEM    = "Copy";
              final String PASTEMENUITEM = "Paste";
              final String ALLMENUITEM     = "Select All";
              final String CLEARMENUITEM = "Clear All";
              final String APPLETMENU      = "Environment";
      40      final String RESETMENUITEM     "Reset all components";
              final String COMPILEMENUITEM = "Create standalone applet";
              final String HELPMENU        = "Help";
              final String ABOUTMENUITEM = "About Visual Java";
               final String HELPTOPICSMENUITEM = "Help Topics";
      45       final static String EMPTY = ";
               Image in controls = new Image 21;
               Image out controls) = new Image(21);
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 60 of 144


                                       5,842,020
               51                                         52



                                                -38



           Image Xy,wh;
           int current,
           int cnt;
           Toolbar tools;
       5   int status=0;
           containerNode vp w;
           VJContainer container;
           VJ applet w;
           boolean editorOpen-false;
      10   String user = EMPTY;
           String password = EMPTY;
           Vector nodePasteBoard;
           public VJ Desktop(VJ v, VJContainer n) {
             Panel centerPanel = new Panel();
       5     applet w = w;
             container = n,
             MenuBar mb = new MenuBar();
             Menu m = new Menu (FILEMENU);
             m.add(new MenuItem (NEWMENUITEM));
 *:   20     m.add(new MenuItem (OPENMENUITEM));
i            m.add(new MenuItem(SAVEMENUITEM));
             m.add(new MenuItem(SAVEASMENUITEM));
             m.add(new MenuItem (SEPARATORMENUITEM));
             m.add(new MenuItem (CLOSEMENUITEM));
      25     m.add(new MenuItem (EXITMENUITEM));
             mb.add(m);
             Menu m1 = new Menu(EDITMENU);
             ml.add(new MenuItem (UNDOMENUITEM));
             ml add(new MenuItem (SEPARATORMENUITEM));
      30     ml. add(new MenuItem (CUTMENUITEM));
             m1.add(new MenuItem (COPYMENUITEM));
             m1.add(new MenuItem (PASTEMENUITEM));
             ml.add(new MenuItem(ALLMENUITEM));
             ml.add(new MenuItem (CLEARMENUITEM));
      35     m1.add(new MenuItem (EDITMENUITEM));
             mb.add(ml);
             Menu m2 = new Menu(APPLETMENU);
             m2.add(new MenuItem(INFOMENUITEM));
             m2. add(new MenuItem (RESETMENUITEM));
      40     m2.add(new MenuItem (COMPILEMENUITEM));
             mb.add (m2);
             Menu m3 = new Menu (HELPMENU);
             m3. add(new MenuItem (ABOUTMENUITEM));
             m3.add(new MenuItem (SEPARATORMENUITEM));
      45     m3.add(new MenuItem (HELPTOPICSMENUITEM));
             mb.add (m3);
             setMenuBar(mb);
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 61 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 62 of 144


                                               5,842,020
                    SS                                                       S6



                                                       -40



                             editGomponent();
                             else if (label..equals(RESETMENUITEM)) {
                             else if (label..equals(COMPILEMENUITEM)) {
                             else if (label.equals(ABOUTMENUITEM)) {
                             else if (label..equals(HELPTOPICSMENUITEM)) {
                         }
                         return true;

      10        if (evtid == Event.WINDOW DESTROY) {
                    return true;
                }
                             if (evt,id==Event.MOUSE EXIT)
      15                     if (evtid==Event.MOUSE MOVE)
                     if (evtid==Event.MOUSE DOWN):
                //System.out.print(evt.toString());
      20        return super.handleEvent(evt);
           public void doSelectAll(){
             if(applet w.loading) { System.out.println("Loading VJ"); return; }
             container.doselectAll();
      25
           public void doCut(){
             if (applet w.loading) { System.out.println("Loading VJ"); return;
             container.doCut();
      30   public void editGomponent(){
             if (applet w.loading) { System.out.println("Loading VJ"), return; }
             container.editGomponent();
           public void doCopy(){
      35     if (applet w.loading) { System.out.println("Loading VJ"); return; }
             container.doCopy();
           public void doPaste(){
             if (applet w.loading) { System.out.println("Loading VJ"); return; }
      40     container.doPaste();
           public void doImages() {
                   GIFFactory factory = new GIFFactory (applet w);
                   VJCInterface...getImages(factory);
      45           VJContainer.getImages(factory);
                   VJNetPin.getImages(factory);
                   VJPlus.getImages(factory);
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 63 of 144


                                                 5,842,020
                       57                                                       58



                                                          - 41



                       WJBiCopy.getImages(factory);
                       VJEquals.getImages (factory);
                       VJConstant.getImages(factory);
                       VJRandom.getImages(factory);
                       VJCounter.getImages(factory);
                       VJURLOpener.getImages(factory);
                       VJSplit.getImages(factory);

      O    tools.addItem (factory. GetGIF("in cu.gif"), factory...GetGIF("out cu.gif));
           tools.addItem (VJContainer. Selected Image,VJContainer.normallmage);
           //tools.addItem (VJNetPin. selectedImage,VJNetPin.normal Image);
      15          tools. addItem (VJPlus.selectedImage,VJPlus.normallmage);
           tools. addItem (VJBiCopy. selected Image,VJBiCopy.normallmage);
           tools.addItem (VJEquals. SelectedImage, VJEquals.normallmage);
      20
           tools. additem (VJConstant. selectedImage,VJConstant. normalImage);
           tools.addItem(VJRandom. selected Image,VJRandom.normallmage);
      25   tools.addItem (VJCounter. selected Image,VJCounter.normallmage);
           tools.addItem (VJURLOpener. selectedImage,VJURLOpener.normal Imag
           e);
                           tools. additem (VJSplit.selected Image,VJSplit.normallmage);
      30
                   }
                   public String deskInfo (int ii){
                     switch(ii){
                           case 3: return "GGGG"; //VJButton.duick info;
      35                   default: return EMPTY;
                     }
                   }
                   public String browserInfo(int ii){
                     switch(ii){
      40               case 3: return "KKKKKKK"; //VJTextField.quick info;
                       default: return EMPTY;
                       }
                   public void update(Graphics g) {
      45                paint(g);
                 public void drawNode(Image img,int x, inty){
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 64 of 144


                                          5,842,020
                  59                                                        60



                                                    -42



                 Vp w.drawNode(img,x,y);

           class containerNode extends Panel {
             boolean marquee;
             boolean drag;
             boolean connecting;
             boolean disconnecting;
      10    int xbeg,xend,ybeg,yend;
             int left, top, right, bottom;
             int xleft,xright,ytop,ybottom;
             int current i;
             int Current port,
      15    int portInfo;
            WJNode current node;
             int current comp node;
             int downType;
:-           int inseth, inset V,
 3.   20     boolean firstTime = true,
             boolean portInfoDrawn = false;
             boolean nodeInfoDrawn = false;
            static long lastTime=0;
            VJ app,
      25    VJContainer container;
             public containerNode(VJ v, VJContainer n) {
                super();
 i.             setLayout(null);
                disconnecting = false;
      30        app = v;
                container = n;
              public boolean closeBEnough (int fx, int fy,int x, inty,int epsilon){
                 return x <fx+epsilon 8.8, x >fx-epsilon 88s y <fy+epsilon 88 y
      35   >fy-epsilon;

           public void doNodeSelection(VJNode win, boolean cntDwn,int x, inty){
             if(lcntDwn) {
      40      beginDrag(x,y);
              if(vjn.getSelected()) {
               app.theDocument.clearlight(app. theDocument.getGraphics());
               container. resetSelected (); // reset all nodes in container to
           unselected
      45       vjn.setSelected (true);    // select the current node
               app.theDocument.highlight(app.theDocument.getGraphics());
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 65 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 66 of 144


                                             5,842,020
                      63                                                    64



                                                      -44



                  for(int k=0; kvjn.getNumberOfPorts();k++){
                      d=
           HOTSPOTS. getHotSpot(vjn.nodeRect,vjn.x,vjn.y,vjn.getPortLocation(k))
                      if (closeEnough (d. width,d.height,x,y,8)) {
                           //System.out.println("On port ="+k+" of Node "+vjn.name);
                        current port = k;
                         return vin;
      10          }
             return null;
           public boolean bigEnough (){
       5     return xbeg-yend =O 8.8, ybeg-xbeg=0;
           }
           public void beginConnection(int x, inty){
             VJNode cn beg;
             int cp beg;
      20     connecting = true;
             if(disconnecting) {
               if(current node == null current port == -1){
                 System.out.println("VJDesktop/doNodeSelection node or port
           not set");
      25         return,              // May need to do more work before/after
           return

                  cn beg = current node.getConnectingNode(current port);
                  cp beg = current node.getConnectingPort(current port);
      30          if(cn beg-null) System.out.println("How can we be disconnecting
           2");
                xbeg = cn beggetXPt(cp beg);
                ybeg = cn beggetYPt(cp beg);
                xend = current node. getXPt(current port);
      35        yend = current node...getYPt(current port);
              } else {
                xbeg = x;
                ybeg = y;
                  xend = x;
      40          yend = y;
                  Graphics g = getGraphics();
                  g.setXORMode(Color.white);
                  g-drawLine(xbeg, ybeg, Xend yend);
      45
           public void doConnection (int x, inty){
             //System.out.println("DO CONNECTION");
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 67 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 68 of 144


                                           5,842,020
                   67                                                    68



                                                     -46



                 srcNode.setToDraw(srcPort, false);
                 srcNode. setConnectingNode(srcPort, null);
                 srcNode. setConnectingPort(srcPort,O);
                 srcNode. setXPt(srcPort,O);
                 srcNode.setYPt(srcPort,O);
                 disconnecting = false;
                 return;

             if (current node=null 88s
      10   Compatible(srcNode, srcPort, current node, current port)) {
              if (disconnecting)
                 int xb = srcNode.getXPt(srcPort);
                 int xe = v_c, getXPt(v_p);
                 intyb = srcNode. getYPt(srcPort);
      15         intye = vic.getYPt(v_p);
                 if(xb < xe) {
                   iftyb < ye)
                     g.clearRect( xb-2, yb-2, xe - xb+4, ye - yb+4);
                  else
                    g.clearRect( xb-2, ye-2, xe - xb+4, yb – yet-4);
                  else
                  if(yb < ye)
                    g-clearRect( xe-2, yb-2, xb - xe+4, ye-yb+4);
                  else
      25            g.clearRect( xe-2, ye-2, xb - xe-4, yb – ye--4);
                 vj C. setConnectingNode(v_p,current node);
                 v. C. setConnectingPort (vip,current port);
                 vic.setToDraw(v_p, true);
                 Current node.setConnectingNode(current port,vj c);
                 current node. setConnectingPort(current port,v_p);
                 current node.setXPt(current port,xend);
                 Current node. setYPt(current port,yend);
                 Current node.resetToDraw(current port);
      35         Vj C. Connecting(vip);
                 Current node.connecting(current port);
                 srcNode.disconnecting(srcPort);
                 srcNode.resetToDraw(srcPort);
                 srcNode. setConnectingNode(sroPort, null);
      40         srcNode. setConnectingPort(srcPort,O);
                 srcNode.setXPt(srcPort,O);
                 srcNode. setYPt(srcPort,O);
                 disconnecting = false;
                 g-drawline(xbeg, ybeg, Xend yend);
      45         return;
             }
             srcNode. setConnectingNode(srcPort,current node);
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 69 of 144


                                           5,842,020
                    69                                                    70



                                                      -47



               srcNode. setConnectingPort(srcPort, current port);
               srcNode. setXPt(srcPort,xbeg);
               srcNode. set YPt(srcPort,ybeg);
               srcNode.setToDraw(srcPort,true);
       5       current node. setConnectingNode(current port, SrcNode);
               current node. setConnectingPort(current port, srcPort);
               current node. setXPt(current port,xend);
               current node. setYPt(current port,yend);
               Current node. Connecting(Current port);
      O        srcNode.connecting(srcPort);
               g. drawline(xbeg, ybeg, Xend yend);


      15   public void doAllConnects(){
           public boolean compatible(VJNode sn, int sp, VJNode din, int dip) {
             if (disconnecting){
               VJNode cn s = sn, getConnectingNode(sp);
      20        int cp s = sn. getConnectingPort(sp);
                if(cn s.getPortType(cps)==VJPort. Input 8.8, dn.getPortType(dp)==
           VJPort. Input)
               return false;
                if(cn s.getPortType(cp_s)==VJPort. Output 8.8, dn.getPortType(dp)==
      25   V.JPort. Output)
                 return false;
               else {
                if (sn-getPortType(sp)==VJPort. Input 88s dn.getPortType(dp)==
           VJPort. Input)
      30         return false;
                if(sn-getPortType(sp)==VJPort. Output 88, dn.getPortType(dp)==
           VJPort. Output)
               return false;
             }
      35     if(sn==dn 8.8, sp==dp) return false;
               ifisConnected (dn,dp)) return false;
               return true;


      40   public boolean isConnected (VJNode node,int port){
             return node.getConnectingNode(port)=null;
           }
           public void begin Marquee(int x, inty){
             //System.out.println("BEGIN MARQUEE");
      45       marquee = true;
               xbeg = x;
               ybeg = y;
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 70 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 71 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 72 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 73 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 74 of 144


                                              5,842,020
                    79                                                      80



                                                      -52



                   inti,
               public void drawLite(Graphics g, Rectangle r) {
           }
               public void clearLite(Graphics g, Rectangle r) {
           }
               public void resetSelected() {
               public void update(Graphics g):
       O          paint(g);
               public void drawNode(Image img,int x, inty){
                   Graphics g = getGraphics();
                   gdrawmage(img,x,y, this);
       5
               public void paint(Graphics g) {
                   int i,j,
                   if (firstTime) {
                       if (app.isNicrosoft){
      20                inset v = 0,
                        inset h = 0;
                     } else {
                         inset v = insets().top;
                         inset h = insets().left;
      25              }
                     first Time = false;
           g-drawLine(0,60+inset v, bounds(). width,60+inset v);
                   container.drawNet(g);
      30       }
           public boolean handleEvent(Event e) {
                   if (app. loading) { System.out.println("Loading VJ"); return true; }
                switch (e.id) {
                   case Event. MOUSE MOVE:
      35                 Current node = on Node(e.x,ey);
                         if(current nodel=null&&slnodeInfoDrawn) {
                           EraseNodeInfo();
                           DrawNodeInfo();
                          nodeInfoDrawn = true;
      40                  else
                               if (current node==null&&nodeInfoDrawn) {
                            EraseNodeInfo();
                            nodeInfoDrawn = false;
      45                 current node = onPort (e.x,ey);
                         if (current ports=08&lportInfoDrawn) {
                           ErasePortInfo();
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 75 of 144


                                         5,842,020
              81



                                                 -53



                     DrawPortInfo();
                     portInfoDrawn = true;
                     portInfo = current port,
                   } else
                          if(portInfoDrawn&&current portl=portInfo) {
                       ErasePortInfo();
                       portInfoDrawn = false;
                 return true;
      O       case Event. KEY PRESS :
               ife. key==127) container.theDesktop.doCut();
               if(e.key==4) container. DUMP();
               ife.controlDown(){
                 switch(e.key):
      5               case 3:
                             container, the esktop.doCopy();
                             break;
                      case 5:
                             container.the Desktop. editGomponent();
                             break;
                      case 24:
                             container.thedesktop.doCut();
                             break;
                      case 22:
      25                     container.theLesktop.doPaste();
                             break;
                      case 1:
                             container.theLDesktop.doSelect All();
                             break;
      30              default:
                             break;

               return true;
      35      case Event. MOUSE DOWN:
                   if (e.when - lastTime)<1OOO) {
                     lastTime = e. when;
                     System.out.println("DC");
                     container.editComponent();
      40                 return false;
                   lastTime - e. when;
                   current node = onNode(e.x,ey);
                   if (current node=null){
      45               doNodeSelection(current node,e.controlDown(),e.x,e.y);
                    else {
                    current node = on Port(e.x,e.y);
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 76 of 144


                                             5,842,020
                  83                                                       84




                       if(current nodel=null){
                        if(isConnected(current node,current port)) {
                                 //System.out.println("BEGIN DISCONNECTING");
                          disconnecting=true;
       5                }
                        connecting=true;
                        else {
                        if (!(e.controlDown()));
      10   app.theldocument.clearlight(app.the Document.getGraphics());
                         container. resetSelected ();
                              current comp node =
           container.the Desktop. tools.getCurrent();
      15
           //System.out.println("current selection"+current comp node);
                       if(current comp node>O) {
                         // Add New component
                            VJNode theNode=null;
      20                    switch (current comp node){
                               case 1: VJContainer vicnt = new VJContainer(app);
                                    vjcnt.setParent(container);
                                    vjcnt.VJContainerInit(e.x,e.y);
                                    theNode = vicnt;
      25                            break;
                              // case 2: VJNetPin vinp = new VJNetPin(app);
                              //      vjnp.setContainer(container);
                               //     vjnp.VJNetPinInit(e.x,e.y);
                              //      theNode = vinp;
      30                      //       break;
                               case 2: VJPlus vip = new VJPlus(app);
                                    vjp.V.JPlusInit(e.x,ey);
                                    theNode = wip;
                                    break;
      35                       case 3: VJBiCopy vib = new VJBiCopy(app);
                                    vjb.VJBiCopyInit(e.x,ey);
                                    theNode = vib;
                                    break;
                               case 4: VJEquals vie = new VJEquals(app);
      40                            vje.VJEquals.Init(e.x,e.y);
                                    theNode = vje;
                                    break;
                               case 5: VJConstant vic = new VJConstant(app);
                                    vjc.VJConstantinit(e.x,e.y);
      45                            theNode = vic;
                                    break;
                               case 6: VJRandom vijr = new VJRandom (app);
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 77 of 144


                                                     5,842,020
                    85                                                           86



                                                               -55



                                            vjr.VJRandomlnit(e.x,e.y);
                                            theNode = vir;
                                            break;
                                      case 7: VJCounter vict = new VJCounter(app);
                                           vict.VJCounterInit(e.x,e.y);
                                           theNode = vict;
                                            break;
                                      case 8: VJURLOpener vu = new VJURLOpener(app);
                                           vju.VJURLOpenerInit(e.x,e.y);
       O                                   theNode = vu;
                                            break;
                                      case 9: VJSplit vis = new VJSplit (app);
                                           vjs.VJSplitnit(e.x,e.y);
                                           theNode = vs;
       5                                   break;
                                      case 10: theNode = null;
                                           break;
                                  }
                                  if (theNodel=null)
      20                             theNode.init();
                                     theNode.propertiesEditor();
                                     if (le.controlDown(){
                                        container.resetSelected ();
      25                  container.addNode (Object)thenode);
                          theNode.setSelected (true);
                                container, theDesktop.tools. setCurrent(O);
                          current comp node =
           container.theLesktop. tools.getCurrent();
      30                        container.theLDesktop. tools.repaint();
                        }
                              }
                             if (connecting) {
      35                       beginConnection (e.x,e.y);
                             else beginMarquee(e.x,e.y);
                         }
                        return true;
      40            case Event. MOUSE UP:
                         //System.out.println("UP");
                         if (connecting) { endConnection (e.x,e.y); repaint(); return
           true;}
                         if (marquee) { endMarquee(e.x,e.y); repaint(); return true;
      45                 if (drag) { end Drag(e.x,e.y); repaint(); return true;}
                       return true;
                    case Event. MOUSE DRAG:
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 78 of 144


                                               5,842,020
                     87                                                     88




                          //System.out.println("DRAG");
                          if (connecting) {
                           doConnection (e.x,e,y);
                           return true;
                          if(marquee) {
                           doMarquee(e.x,e.y);
                           return true;
       O                  if (drag) {
                            doDrag(e.x,e.y),
                           return true;

                          return true;
       5            default: // System.out.println("Other event "+e.toString());
                          return false;


              void DrawPortInfo(){
                 Graphics g = getGraphics();
                 VJNode win;
                 if(current node==null current port<O) return;
                 g-drawString(current node.name+" Pin:"+current port+"
      25      "+current node. getPortInfo(current port),30,40);
              }
              void ErasePortInfo(){
                 Graphics g = getGraphics();
                 g-clearRect(30,29, bounds(). width, 15);
              void DrawNodeInfo(){
                 Graphics g = getGraphics();
                 if (current node = null) return;
      35      g-drawString(current node.name+":"+current node..getNodeInfo0,30,2
              2);
              void EraseNodeInfo(){
                 Graphics g = getGraphics();
      40         g.clearRect(30,12, bounds(). width, 13);
              void Error(String error) {
                 System.out.println("Node: " + error);
                 System.out.flush();
      45

              WJNode is coded as follows:




       sk. -- 4
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 79 of 144


                                         5,842,020
                   89                                                   90



                                                  -57



           import java.awt.*;
           import java.awt. image.*;
           import java.lutil.*;
           // A class that is used to represent both primitive and hierarchical VJ
           nodes
           abstract class VJNode extends VJCore {
           // Class attributes
           private final static String getPortNameError = "get port name error";
           private final static String getPortInfoError = "get port info error";
       0   private final static String noOuicklnfo = "no quick info available";
           private final static String noAuthorinfo = "no author info available";
           private final static String noExpiration Date = "no expiration date";
           private final static String noVersionInfo = "no version info";
           private final static String noCostInfo     = "no cost info";
      5    private final static String noName         = "no name",
           private final static String noComponentURL = "no URL";
           private final static String noPortName       = "no port name";
           // Attributes
           private String info url,
           private String quick info;
           private String author info;
           private String version info,
           private String cost info;
           private String expiration date;
      25   private String componentORL;
           private Vector port name;
           private Vector port info;
           private Vector port type;
           private Vector port location;
      30   private Vector XPts;
           private Vector YPts;
           private int numberOfPorts=0;
           private Image normallmage=null;
           private Image selected Image=null;
      35   private String normal = null;
           private String selected = null;
           private GIFFactory factory=null;
           boolean isContainer;       // true if the node is hierarchical
           boolean isSelected;       // true if the node is currently selected
      40   boolean isUINode;         // true if the node has a user interface
           (exits on the web page)
           int x;               // the X position in the parent container
           inty;                // they position in the parent container
           Vector drawFromPort;
      45   int portCount;           // the number of ports the node has
           VJ vj;                // a reference to the VJ applet
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 80 of 144


                                            5,842,020
                     91                                                    92



                                                     -58



           Rectangle nodeRect;            // the rectangle accociated with this nodes
           image
           String name;
           public VJNode(VJ v){
             Super(v);
             vj = v;
             port name = new Vector();
             port type = new Vector();
             port info = new Vector();
       O     port location = new Vector();
             drawFromPort = new Vector();
             XPts = new Vector();
             YPts = new Vector();
      15   public void VJNodeInit(boolean isCnt,int x,inty, boolean ui){
             this.x = x;
             this.y = y;
             isSelected = false;
             isContainer = isCnt;
             isUINode = ui,
             portCount = O;
           public void setSelected (boolean b) {
             isSelected = b,
      25
           public boolean getSelected() {
             return isselected;
           public void setImages(Image ni, Image si)
      30     normallmage = ni;
             selectedImage = si;
           public void setToDraw(int thePort,boolean b) {
             try {
      35          drawFromPort.setElementAt(new Boolean(b), thePort);
             } catch (Exception e) {
                 System.out.println(e);
             }
      40   public boolean getToDraw(int port) {
             try {
                 return (Boolean) drawFromPort.element At(port)).booleanValue();
                 catch (Exception e) {
                 System.out.println(e);
      45         return false;
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 81 of 144


                                             5,842,020
                       93                                                     94



                                                      -59



           public void resetToDraw(int thePort) {
               try {
                  drawfromPort.setFlement At(new Boolean (false), thePort);
               } catch (Exception e) {
                 System.out.println(e);

           public int getXPt(int port) {
               try {
      10          return (Integer) XPts, element At(port)).intValue();
               } catch (Exception e) {
                   System.out.println(e);
                   return -1;
      15
           public void setXPt(int port,int val) {
               try {
                  XPts.setElementAt(new Integer(val),port);
               } catch (Exception e) {
                 System.out.println(e);
           }
           public int getYPt(int port) {
             try {
      25        return (Integer) YPts.element At(port)).intValue();
             } catch (Exception e) {
               System.out.println(e);
                   return -1;
               }
      30
           public void setYPt(int port,int val) {
             try {
                YPts.setFlement At(new Integer(val),port);
             } catch (Exception e){
      35       System.out.println(e);


           public void addPort(String pi, String pn, int pt, int pl){
      40    port name. addElement(pn);
            port info.addElement(pi);
            port type. addElement (new Integer(pt));
            port location.addElement(new Integer(pl));
            XPts.addElement(new Integer(O));
      45    YPts, addElement(new Integer(O));
            connectingNode.addElement(null);
            connectingPort.addElement(new Integer(O));
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 82 of 144


                                                 5,842,020
                           95                                        96



                                                           -60



            drawFromPort.addElement(new Boolean (false));
           };
           public String getPortInfo(int port){
                   try {
                    return (String) port info...element At(port);
                   } catch (Exception e) {
                    System.out.println(e);
                    return getPortInfoError;
       O
           public String getNodeInfo(){
             if(quick info==null) return noOuickInfo;
             return quick info;
       5   public void setComponentInfo(String n){
             quick info=n;
           public Component getComponent(){
             if (comp==null) System.out.println("The component "+name+" is
           null");
                   return comp;
           Re
           s
           public void setComponent(Component n){
                   comp=n;
      25
           public String getAuthorName(){
             if(author info==null) return noAuthorinfo;
                   return author info;
      30   public void setAuthorName(String n){
                   author info=n;
           public String getExpirationDate(){
             ifexpiration date==null) return noExpirationDate;
      35           return expiration date;
           public void setExpirationDate(String n);
             expiration date=n;
      40   public String getCost(){
             if(cost info==null) return noCostInfo:
                   return cost info;
           public void setCost(String n){
      45           cost info = n;
               .
               s
           public String getVersion(){
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 83 of 144


                                               5,842,020
                           97                                                   98



                                                         -6-



                   if(version info==null) return noVersionInfo;
                   return version info;
           public void setVersion(String n)
                   version info = n,
           public void setName(String n){
                   name = n,
           3,
      10   public String getName(){
             if(name==null) return noName;
                   return name;
           public void setComponentURL(String n){
      15           componentURL = n;
           public String getComponentURL(){
             if (componentuRL==null) return noComponentuRL;
                   return componentlJRL,
               y
           public void setNormallcon (String n):
                   normal = n,
           public Image getNormalicon() { return normallmage; }
      25   public void setSelected Icon (String n){
                   selected = n,
           public Image getSelectedIcon () { return selectedImage; };
           private boolean inRange(int n) {
             return n >=O && n < port type.size();

           public int getNumberOfPorts(){
             return port type.size();
      35   }
           public void setNumberOfPorts(int n){
                   numberOfPorts = n;
           public int getPortType(int port)
      40           try {
                     return (Integer) port type.element At(port)).intValue();
                   } catch (Exception e) {
                     System.out.println(e);
                    return -1;
      45
           }
           public int getPortLocation(int port){
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 84 of 144


                                           5,842,020
                     99                                                     100



                                                    -62



             try {
                return (Integer) port location. element At(port)).intValue();
             } catch (Exception e) {
               System.out.println(e);
                 return -1;
             }
           public String getPortName(int port){
             try {
      10        return (String) port name. element At(port);
             } catch (Exception e) {
               System.out.println(e);
                 return noPortName;
      5    }
           abstract V.JNode dup();
           abstract void disconnecting(int port);
           abstract void connecting(int port);
           abstract void load (Strings);
           abstract String Save();
           abstract void propertiesEditor();
   Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 85 of 144


                                                          5,842,020
                             101                                                                  102
  VJ Tool dispatches Start Stop and init messages to all               invoked in accordance with a preferred embodiment. If this
active instances of components as start(), stop() and init().          page had included a Java enabled applet, that applet would
When VJ is loading, we want to have the user wait until that           have been downloaded and activated as Soon as the user
proceSS is completed, So VJ Tool will ignore events and a              clicked on it. Alternatively, an applet could be locally
Splash sheet with a warning message is displayed that SayS             resident and thus be directly available. FIG. 4B illustrates
no action will be possible until loading is completed. Once            the same web page with its main pull-down menu activated.
VJ Tool is loaded and initialized completely, the warning              FIG. 4C depicts the “Open File” pull-down menu of the
Screen is dropped and user interaction is enabled.                     home page shown in FIG. 4B. Note that the files found in the
   The initialization process initializes and enables the logi         local file “saul.htm” include the applet called “DemoRe
cal view and the physical view. The initialization processing          lease”, which is actually a back level version of VJ Tool,
includes VJ Tools data structures and palettes, which com              ready to Select and run.
prise “primitive' or basic building block components coded
entirely in Java. Once initialization is completed, the cut,              FIG. 4D shows the VJ Tool applet after it has been
paste, Select all, move, drag, drop, point, and other functions        initialized and is ready to run. VJ Tool comes up on the
are active. These functions associated with the VJ Tool menu      15   user's Screen after being initialized and deployed with two
bars are defaulted from the VJContainer class. The palettes            main views as shown in FIG. 4D. These views are equivalent
and menus are created from VJDesktop.                                  to the status depicted by block 310 in FIG. 3. Window 402
   VJ Tool then invokes user requests and Such actions as              shows the active VJ Tool desktop, in particular, its logical
may be appropriate thereto, as indicated in block 312. Once            view 402. Logical view 402, also called the document view,
all requests have been satisfied, VJ Tool cycles back through          is created from VJDocument. Window segment 404 is the
link 314 and waits for Subsequent user requests. If there are          right hand portion of the base home page shown in FIGS.
no further requests to be carried out, the user exits via block        4A, 4B and 4C. The other view, the user physical view is
316.                                                                   shown in FIG. 5.
  FIG. 4A shows an example of a World Wide Web home                      The source code enabling VJDocument is presented
page that is displayed when the Netscape Navigator is                  below.
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 86 of 144


                                5,842,020
                103                                 104



                                       -63




         import.java. util.*;
         import.java.awt.*;
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 87 of 144


                                          5,842,020
                 105                                                      106



                                                  -64



           class VJDocument extends container {
             VJ app;
            WJContainer container;
            WJNode current i;
             int current lui comp;
             static intxOffset = 40; // used to define the position on the desktop
             static intyOffset = 100; // at which the new icon corresponding to a
                                    // component is to be placed.
             int top, left, right, bottom;
      O      intytop,xleft,Xright,ybottom;
             boolean grow;
             int growType;
            public VJDocument(VJ v,VJContainer c){
              // Set the environment variables
      5        Super(v),
              app = v;
              container = c;
              current ui comp = 0;
              current i = null;
              // Initial Layout for the Applet
              setLayout(null);
           void marqueeAction (boolean cntrDwn, Rectangler,int x,inty){
             current ui comp = app. uiTools.getCurrent();
      25     if (current ui compaO8.8s bigEnoughO) {
               Graphics g = getGraphics();
               VJNode win = newComponent(cntrDwn,x,y);
               if(vjnl=null);
                  if (!cntrDwn) clearlight(g);
      30          current ui comp = 0;
                  vjn.setSelected (true);
                  container.thedesktop. vp w.repaint();
                  draw|Lite(g,r);
                  app. uiTools. setCurrent(O);
      35          app.uiTools.repaint();
              return;
             boolean emptySelect;
      40     emptySelect = true;
             for(Enumeration e = app.thecontainer.nodes.elements();
           e.has MoreElements();) {
               VJNode win = (VJNode) e.nextElement();
               if(vjn.isUINode&&vjn.comp. bounds().intersects(r)) {
      45        if(cntrDwn){
                  if(vjn.getSelected()) {
                   vjn.setSelected (false);
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 88 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 89 of 144


                                          5,842,020
                 109                                               110



                                                   -66



           void containerMouseMove(Evente){
           void containerKeyPress(Evente) {
             if(e.key==127) app.thecontainer.doCut();
             if(e.key==4) container. DUMP();
              ife.controlDown(){
                switch(e.key) {
                    case 3: System.out.println("copy");
                         app.thecontainer.doCopy();
      10                 break,
                   case 24: System.out.println("cut");
                         app.thecontainer.doCut();
                          break;
                   case 22: System.out.println("paste");
      15                 app.thecontainer.doPaste();
                         break;
                   case 1: System.out.println("all");
                        app.thecontainer, doSelect All();
                         break,
                   default: System.out.println("key"+e.key);
                         break;


      25
           void containerMouseDown (Evente):
             }
           void containerMouseUp(Evente) {
             if (grow) endGrow(e.x, e.y);
      30

           void containerMouseDrag(Evente){
             if(grow) doGrow(e.x, e.y);
      35
           void containerDoubleClick(){
           }
           boolean mouseLownSelects(Evente) { return true; }
      40   boolean mouseDownSelection (Evente){
             VJNode win = onUIComponent(e.x,e.y);
              if (vjn==null){
                 if(le.controlDown()) clearlight(getGraphics());
                  System.out.println("Noton a UI Copmponent");
      45        return false;
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 90 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 91 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 92 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 93 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 94 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 95 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 96 of 144


                                            5,842,020
                 123                                                124



                                                   -73



                       break;
                 case 3: VJTextArea vita = new VJTextArea(app);
                       vjta.VJTextAreaInit(xOffset,yOffset);
                       vjn = (VJNode) vita;
                        break;
                 default: System.out.println("UNKNOWNTYPE!"); return null;
            }
            if(cntrDwn){
              container.theDesktop. vp w.resetSelected ();
      10    }
            container.addNode((Object)vjn);
            ifyOffset >22O) {
              yOffset = 100;
              xOffset = xOffset:+6O;
      15      elseyOffset = yOffset:+40;
            Vin.com.p.move(l,t);
            add(vjn.comp),
            validate();
            Vijn. Comp.reshape(l,t,r-l, b-t);
            vjn. Comp.show();
            vjn.init();
            vjn. propertiesEditor();
            return vin;
      25   public void update(Graphics g){
             paint(g);
           }
           public void paint(Graphics g) {
            highlight(g);
      30
           VJDocument works in conjunction with "container.java.” The source
           code for “container.java” appears below.
           import.java. util.";
           import.java.awt.*;
      35   abstract class container extends Panel {
           boolean marquee;
           boolean drag,
           int Xbeg,Xend,ybeg,yend;
           int inseth, inset v;
      40   boolean firstTime = true;
           static long lastTime=0;
           VJ app,
           public container(VJv) {
           Super();
      45   setLayout(null);
           app - v;
           marquee = false;
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 97 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 98 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 99 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 100 of 144


                                                     5,842,020
                           131                                                        132



                                                              -T-




                       inseth - O;
                       else {
                       inset v = insets().top;
                       inset h = insets().left;
                      firstTime = false;
                 containerPaint(g);
                 }
      10         public boolean handleEvent(Evente) {
                 if (app.loading) { System.out.println("Loading VJ"); return true;
                 switch(e.id){
                        case Event. MOUSE MOVE:
       5                    containerMouseMove(e);
                            return false;
                        case Event. KEY PRESS:
                            containerKey Press(e);
                            return false;
      20                Case Event. MOUSE DOWN:
                            if(e.when - lastTime)<4OO) {
                              containerDoubleClick();
                              lastTime = e. when;
                                  return false;
      25
                            lastTime - e. when;
                            if(mouseDownSelects(e)) {
                               if(mouseDownSelection(e)) return false;
                             else {
      30                     if (!(e.controlldown()))mouseOownReset(e);
                             containerMouseDown(e);
                            ifdoMarqueeO) beginMarquee(e.x,e.y);
                           return false;
                        case Event. MOUSE UP:
                            containerMouseUp(e);
                            if (marquee) { endMarquee(e); repaint(); return false;
                            if (drag) { end Drag(e.x,e.y); repaint(); return false;
                            return false;
      40                case Event. MOUSE DRAG:
                            containerMouseOrag(e);
                            if(marquee) { doMarquee(e.x,e.y); return false;
                            if (drag) { doDrag(e.x,e.y); return false;}
                            return false;
      45                default: // System.out.println("Otherevent"+e.toString());
                            return false;




       ,   wan.....
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 101 of 144


                                          5,842,020
                  133                                                    134



                                                   -78




            abstract void marqueeAction (boolean cnrl, Rectangler,int x, inty);
            abstract void drawDrag(Graphics g,inti,intj,int k, intl);
            abstract void eraseDrag(Graphics g, inti,intj,int k,int l);
       5    abstract void end DragAction (Graphicsg,inti,intj,int k,intl);
            abstract void containerPaint(Graphicsg);
            abstract void containerMouseMove(Evente);
            abstract void containerKey Press(Evente);
            abstract void containerMouseDown (Evente);
       10   abstract void containerMouseUp(Evente);
            abstract void containerMouseDrag(Evente);
            abstract void containerDoubleClick();
            abstract boolean mouse Down Selects(Evente);
            abstract boolean mouseDown Selection (Evente);
       15   abstract void mouseDownReset(Evente);
            abstractboolean doMarquee();
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 102 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 103 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 104 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 105 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 106 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 107 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 108 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 109 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 110 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 111 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 112 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 113 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 114 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 115 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 116 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 117 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 118 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 119 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 120 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 121 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 122 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 123 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 124 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 125 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 126 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 127 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 128 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 129 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 130 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 131 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 132 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 133 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 134 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 135 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 136 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 137 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 138 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 139 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 140 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 141 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 142 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 143 of 144
Case 6:20-cv-00804-ADA Document 47-18 Filed 02/23/21 Page 144 of 144
